Citation Nr: 1416206	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma for the purpose of establishing entitlement to disability compensation purposes. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a jaw disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968, to include service in the Republic of Vietnam (RVN).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By that rating action, the RO denied service connection for dental trauma and declined to reopen a previously denied claim for service connection for a jaw disorder.  The Veteran appealed the RO's June 2010 rating action to the Board.  

In November 2012, the Veteran testified before the undersigned Veteran's Law Judge at the above RO&IC.  A copy of the hearing transcript is of record.  

The Board notes that by a June 1968 rating action, the RO awarded service-connected dental trauma solely for the purpose of establishing eligibility for outpatient dental treatment.  (See June 1968 rating action and appealed June 2010 rating action, page (pg.) 2)).  Thus, the issue that remains for appellate consideration is whether the Veteran is entitled to service connection for residuals of dental trauma for the purpose of establishing entitlement to disability compensation purposes. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that a remand is necessary prior to further appellate consideration of the claims to ensure that the Veteran receives all consideration due to him under the law.  Specifically, the Board has determined that a remand is necessary to obtain outstanding VA treatment records and to schedule the Veteran for a VA dental examination in conjunction with his claim for service connection for residuals of dental trauma for disability compensation purposes.  The Board will discuss the requested development in more detail below. 

The Veteran seeks service connection for residuals dental trauma for disability compensation purposes and to reopen a previously denied claim for service connection for a jaw disorder.  He maintains that in 1967, while stationed in at Vung, Tau RVN, he sustained trauma to his teeth and jaw when he tripped and fell onto a rock during the night.  (Transcript (T.) at pg. 3).  He contends that he had a tooth pulled at an airfield in the RVN (the Veteran cannot recall the exact name of the airfield) and a bridge inserted at Fort Irwin, California after he had returned stateside.  (T. at pages (pgs.) 7-9)).  He maintains that he has experienced dental pain since the above-cited in-service accident.  (T. at pg. 18).

(i) VA treatment records

As noted above, the Veteran testified that around 1969-1970, he had his bridge replaced at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  (T. at pgs. 10, 11).  He also testified that he has continued to seek dental treatment at this VAMC.  Id. at pg. 12.  The Board notes that VA treatment records, dated from 1969 to 1970 and from August 2012 from the above-referenced VAMC, have not been associated with the Veteran's physical claims files or uploaded to the Virtual VA electronic claims file.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  With regards to the new and material evidence claim, VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.  Although under 38 U.S.C.A § 5103(f) (West 2002) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

As the outstanding treatment records, dated in 1969 and 1970, as well those dated from August  2012 from the Philadelphia, Pennsylvania VAMC, might contain evidence showing that the Veteran currently has a dental disability for VA disability compensation purposes and jaw disability that are a result of service, they are relevant to the claims on appeal and must be secured on remand. 

(ii) VA dental examination

Service connection may be granted for a dental condition of each tooth and periodontal tissue that is shown to have been incurred in or aggravated in the line of duty during active service.  For certain types of dental disorders, the claimant may receive service connection for treatment purposes only, and not for the purpose of compensation.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).  In particular, tooth loss caused by dental caries (cavity), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling.  As such, they may be only deemed service connected for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Service-connected compensation benefits for loss of teeth is only available where such loss is due to loss of substance of the body of the maxilla or mandible, as a result of service trauma or disease such as osteomyelitis (but not periodontal disease).  38 C.F.R. § 4.150, Diagnostic Code 9913 Note.  In contrast, where tooth loss is due to combat wounds or service trauma, but without loss of substance of the body of the maxilla or mandible, service connection may only be granted for treatment purposes.  See 38 C.F.R. § 17.161(c) (Class II(a) eligibility).  Service trauma is defined as an injury or wound produced by an external physical force during performance of military duties, and not the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  Further, trauma must be the injury of a natural tooth.  See VAOPGCPREC 5-97 (1997).

In determining service connection for treatment purposes, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c). 

Teeth noted as normal at entry will be service-connected for treatment purposes if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).  Similarly, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  Third molars (wisdom teeth) will not be considered service-connected for treatment purposes, unless disease or pathology developed after 180 days or more of active service, or was due to combat or in-service trauma. 38 C.F.R. § 3.381(e). 

Service-connected compensation is also available for dental conditions of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013). 

The Veteran's service treatment records reflect that he had all of his teeth at service entrance.  (See January 1965 service entrance examination report and January 1965 dental records).  While the Veteran's service treatment records, to include his dental records from Fort Irwin, California do not reflect that the Veteran sustained any trauma to his teeth as result of a fall, they confirm that he received a try-in and cement bridge for teeth numbered 26-28 in late October and early November 1967, respectively.  In addition, DD Form 735, Health Record-Abstract of Service, reflects that the Veteran was seen in the dental clinic from early July 1966 to early July 1967 while assigned to the 508th E. D., APO 96293.  (Service personnel records show that the Veteran served in the RVN during this time, to include the Vung Tau Sub-Area Command in August 1966).  A January 1968 service separation examination report reflects that the Veteran was missing teeth numbered 26 and 32.  Under the Remarks and additional dental defects and diseases, the examining clinician wrote "CLASS ACCEPTABLE."  On an accompanying Report of Medical History, the Veteran indicated that he had not had any severe tooth or gum trouble.  

Post-service evidence includes, but is not limited to, an August 1992 VA dental examination.  At that time, the Veteran complained of pain in the right temporal-mandibular-joint (TMJ) when he opened his mouth wide.  The VA dentist noted that the Veteran was missing teeth numbered 14 and 26, the latter of which had been replaced by a bridge.  There was no evidence of any scarring, deformity, paresthesia or abnormalities of (illegible word).  The VA dentist indicated that when the Veteran opened his mouth wide, he deviated to the left and that there was pain in the right TMJ.  (See August 1992 VA dental examination report).  More recent VA reports reflect that the Veteran has been diagnosed with periodontitis.  (See August 2012 treatment report uploaded to the Veteran's Virtual VA electronic claims file). 

Overall, the evidence reflects that the Veteran was seen in the dental clinic from early July 1966 to early July 1967 and received a bridge to tooth number 26 in 1967 at Fort Irwin, California, as he has alleged.  Since that time, he has testified that he has experienced pain since service.  A VA dentist indicated that when the Veteran opened his mouth wide, he deviated to the left and that there was pain in the right TMJ in August 1992.  (See August 1992 VA dental examination report).  

The Veteran is competent to report dental symptoms, such as pain, in service and he  is competent to report a continuity of symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Thus, in view of the foregoing, the Board finds that a dental examination is needed to identify any current dental disorder, to include any missing teeth.  The examiner should offer an opinion as to whether any such disorder was incurred or aggravated during the Veteran's active service.  In particular, the examiner should indicate whether any missing tooth is the result of the Veteran having fallen onto a rock during service, based on all lay and medical evidence of record.  The examiner should also indicate whether any missing tooth is the result of bone loss due to trauma or disease such as osteomyelitis during service.  Additionally, the examiner should indicate whether there is any other disability contemplated by 38 C.F.R. § 4.150. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the cause, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate action to obtain any dental treatment records of the Veteran, dated from 1969-1970, and from August 2012 to the present, from the VAMC in Philadelphia, Pennsylvania.   If these reports are non-existent, written documentation clearly stating this fact must be associated with the claims files.  

2.  After the development requested in paragraph (1) has been completed and any additional treatment records have been associated with the record, schedule the Veteran for a dental examination, by a dentist, at a VA medical facility.  The Veteran's physical claims files, Virtual VA electronic claims file, complete copy of this REMAND, must be made available to the dentist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented dental history and assertions.  All appropriate tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.

The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth, existing dental restorations, and outstanding issues.

After a full examination and review of the claims file, the dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

a) Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, and any abnormality(ies) of the mouth. 

Specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla (as contemplated by 38 C.F.R. § 4.150).

b) For any diagnosed disorder, state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated during the Veteran's military service.  In offering such opinions, please discuss the significance of any pertinent evidence in the Veteran's service dental records, including but not limited to insertion of a bridge at tooth number 26 in 1967. In particular, please respond do the following:

(i) For any missing tooth, is it at least as likely as not that such was the result of the any in-service trauma such as the Veteran's history of having fallen onto a rock or in-service disease such as osteomyelitis? 

(ii) Additionally, is it at least as likely as not that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to service trauma or disease such as osteomyelitis? 

(iii) Alternatively, is the loss of any given tooth due to periodontal disease? 

(iv) For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.

(v) Is any current abnormality in the roof of the Veteran's mouth at least as likely as not incurred or aggravated by any injury or disease during his military service?  Was it the intended result of dental treatment? 
(vi) Was any other identified dental disability as contemplated by 38 C.F.R. § 4.150 at least as likely as not incurred or aggravated by the Veteran's service? 
A complete rationale must be provided for any opinion. All lay and medical evidence of record should be considered. If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptoms as well as any continuity of symptomatology.

3.  If new and material evidence is received to reopen a previously denied claim for service connection for a jaw disorder, the RO/AMC should schedule the Veteran for a VA dental examination in conjunction with this claim.  If any examination is conducted, the VA examiner must provide an opinion as to whether any currently diagnosed jaw disorder(s) is the result of, or had its onset during, the Veteran's period of active military service. A clear rationale for all opinions is required, to include a discussion of the Veteran's service treatment and dental records, facts and medical principles involved. 

4.  The RO must ensure that all directed factual and medical development as noted above is completed.  In the event that any examination report does not contain sufficient detail, the RO must take any appropriate action by return of that report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (2013) (if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.)

5.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


